Welcome and Introductions John H. Short President and CEO Exhibit 99 Company Overview 2 nHeadquartered in St. Louis, MO; over 18,000 full/part-time & PRN employees nEstablished in 1982 nLargest contract manager of rehabilitation services; fourth largest post-acute hospital operator, third largest long-term acute care hospital provider nTriumph HealthCare merger created more diversified business lines, reducing reliance on management contracts for revenue and EBITDA streams RehabCare excluding Triumph Pro Forma w/Triumph FYE 2009 “Owned” Revenue vs. “Contract” Revenue Division Overviews Skilled Nursing Rehabilitation Services n$499 mm - 39% of pro forma revenue nCreated in 1997 n1,125 locations in 37 states n8.1 mm annual patient visits $1.3 billion pro forma operating revenues for LTM 3/31/10 Hospital Rehabilitation Services n$178 mm - 14% of pro forma revenue nOpened first program in n144 locations in 32 states nAnnually, 43,000 inpatient rehabilitation discharges, 1.2 mm outpatient visits n$594 mm - 47% of pro forma revenue nLaunched in 2005 n291 long-term acute care hospitals, 6 inpatient rehabilitation facilities in 13 states n410,000 annual patient days Hospital Division 3 1Includes Triumph Hospital-The Heights, which opened in April Day’s Agenda nHospital Rehabilitation Services (HRS) Division Mary Pat Welc Senior Vice President, HRS Operations nSkilled Nursing Rehabilitation Services (SRS) Division Pat Henry Executive Vice President, SRS Operations nHospital Division Kevin Gross, Senior Vice President, Hospital Operations Brock Hardaway, Triumph President and Chief Operating Officer nRehabCare Strategic Direction John Short nQ&A with Executive Management Team nLunch nTours of Clear Lake Rehabilitation Hospital and Triumph Hospital-Clear Lake 4 Hospital Rehabilitation Services Mary Pat Welc Senior Vice President, HRS Operations nManages hospital-based Inpatient Rehabilitation Facilities (IRFs) and outpatient therapy programs on a contract basis, providing our partners with: nImproved internal patient flow nAbility to attract ≈ 30% admissions from external sources nSuccessful clinical outcomes and broader clinical programming (brain, stroke, spinal dysfunction) nRegulatory compliance (60% rule, RAC, 3-hour rule) nRecruiting and labor management Hospital Rehabilitation Services (HRS) Division overview Competitive Landscape Market Size1: 981 hospital -based IRFs Source: Information available from public filings or from company websites 1MedPAC March 2010 Report to Congress ²American Hospital Directory 3,8592 short-term acute care hospitals Have IRF No IRF 6 HRS Division Clinical outcomes 7 Quality Metric Benchmark1 Q1 10 Functional Independence Measure (FIM) Score Gain >24.1 Discharge to Community >72.4% 75.4% Discharge to Short-Term Acute Care (STAC) <12.2% 9.2% 1eRehab national average unadjusted data for Q1 10 FIM Gain HRS Division Client profile n144 total contracts at end of Q1 10 nCore contract base is 103 IRF agreements - average size, 20 beds nApproximately 30% of our IRF contracts have an associated second product - primarily OP nTypical customer nSmall to mid-size hospital - average approximately 100 med/surg ADC nView rehab as being outside their core competencies nContract model nAt Risk - Typically priced on a basis that matches CMS’ reimbursement methodology •IRF - Fee per discharge •OP - Fee per unit of service nInitial contract 3 - 5 years in length, with successive renewals of 1 - 3 years each nOur average client has been with us 9 years nRehabCare provides an on-site management team in all contracts and therapists in approximately 55% of IRF contracts and 75% of OP contracts 8 HRS Division Growth strategy nIntegration of business development and senior operations team nStrategies to increase market share nStrategic market focus- small systems, hub and spoke nCRM process to reduce closures from historic 8% - 12% churn rate nProduct development - increased flexibility in product offerings, creating centers of excellence nSecond product sales - OP and hospital-based skilled nStrategies to increase same store growth nElectronic pre-screen to reduce time to admission nBed expansions nInvestment in enabling technology nUpgrade Inpatient operating system nDevelop and integrate therapy point-of-care device nBenefits: •Increased integration with hospital operating systems •Improved management of regulatory compliance and productivity •Opportunity to upsell therapy management services •Solid base for development of next generation technology 9 HRS Division Technology sample Therapist Handheld Device Electronic Pre-Screening App •Decrease time to admission •Ensure compliance with screening requirements • Increase productivity • Increase integration with operations systems • Ensure compliance with 3-hour rule 10 HRS Division Outlook nHRS is not directly impacted by changes in CMS reimbursement, but impact on our clients may drive pricing pressure nInpatient •Market basket increases will be reduced by a fraction of a percentage •Payments will be subject to reductions for industry “productivity” gains nOutpatient •Hospital-based outpatient services are exempt from therapy caps •All outpatient therapies are reimbursed based on the physician fee schedule •Congress continues to postpone reductions to the physician fee schedule nExpect 15% - 17% operating earnings margin for FY2010 nAnticipate 2 - 4% year-over-year growth in IRF same store discharges for FY2010 nUnit count expected to decrease in first half of year with recovery in second, resulting in flat unit growth for year n12 known openings YTD 2010 vs. 6 openings for FY2009 Openings YTD 2010 FY2009 IRF 6 5 Skilled Nursing 4 0 Outpatient 2 1 11 Skilled Nursing
